946 F.2d 895
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William L. JOHNSON, Sr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 91-5879.
United States Court of Appeals, Sixth Circuit.
Oct. 4, 1991.

1
Before BOYCE F. MARTIN, JR. and MILBURN, Circuit Judges;  and JOINER, Senior District Judge*.

ORDER

2
The petitioner is appealing from the order of the district court denying his motion for bail pending disposition of his motion to vacate sentence pursuant to 28 U.S.C. § 2255.   The defendant has filed a brief in support of his release.   The government has filed a brief in opposition.


3
Upon review and consideration of the documents before the court, the court concludes that the district court did not err in denying the defendant's motion for bail.   See Dotson v. Clark, 900 F.2d 77 (6th Cir.1990).


4
It is therefore ORDERED that the district court's order is affirmed.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation